Citation Nr: 0635561	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date prior to August 22, 1991, 
for an award of a 100 percent rating for the service-
connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  

This matter initially came the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

The rating decision on appeal was based on the RO's finding 
that a previous VA rating decision in December 1993, which 
increased the disability rating for PTSD to 100 percent 
rating effective on August 22, 1991, was not clearly and 
unmistakably erroneous.  

The veteran filed a Notice of Disagreement (NOD) in November 
2003 citing disagreement with the "earlier effective date 
for PTSD."  

The RO issued a Statement of the Case (SOC) in January 2004 
that characterized the issue on appeal as "entitlement to an 
earlier effective date for the establishment of service 
connection for PTSD."  

The veteran was scheduled to testify before the Board in June 
2005, per his request, but he failed without explanation to 
appear.  His request for hearing is accordingly deemed to be 
withdrawn.  

The Board reviewed the file in September 2005 and 
characterized the issue on appeal as shown on the title page.  
The Board's action remanded the claim to the RO for 
additional development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO has granted service connection for 
psychophysiological musculoskeletal reaction manifested by 
headaches, rated as 10 percent disabling on August 27, 1974 
and as 30 percent disabling on October 6, 1976.  

3.  A rating decision in February 1992 granted service 
connection for PTSD (formerly psychophysiological 
musculoskeletal reaction manifested by headaches), rated as 
30 percent disabling from October 6, 1976 and as 50 percent 
disabling from August 22, 1991.  

4.  A rating decision in December 1993 granted a 100 percent 
rating for the service-connected PTSD effective on August 22, 
1991.  

5.  A decision by the Board in March 2000 held that the 
veteran had failed to perfect his appeal for an effective 
date prior to August 22, 1991, for the award of a 100 percent 
rating for the service-connected PTSD.  

6.  The veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the February 1992 or December 1993 rating decisions, 
or that the RO incorrectly applied the applicable statutory 
and regulatory provisions existing at those times, and that, 
but for any such alleged error, the outcome would have been 
different.  


CONCLUSIONS OF LAW

1.  The February 4, 1992, rating decision that granted 
service connection for PTSD (formerly psychophysiological 
musculoskeletal reaction manifested by headaches) was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.105(a) (1991).  

2.  The December 2, 1993 rating decision that assigned a 100 
percent rating for PTSD effective August 22, 1991 was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.105(a) (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Insofar as the issue on appeal involves an assertion that 
previous rating decisions contained CUE, the Board notes 
that, given the parameters of the law surrounding CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in decisions by the Board 
(see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), 
or in decisions by the RO (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  


II.  Background

The veteran filed a claim for service connection for 
headaches on August 27, 1974.  He underwent a VA 
neuropsychiatric examination in October 1974 that diagnosed 
psychophysiological musculoskeletal reaction, moderate, 
manifested by headaches; the examiner did not diagnose PTSD.  

The RO issued a rating decision on December 3, 1974, granting 
service connection for psychophysiological musculoskeletal 
reaction manifested by headaches, effective on August 27, 
1974 (the date of receipt of the claim), and assigning an 
initial 10 percent rating.  

The veteran underwent another VA neuropsychiatric examination 
in October 1976 that noted increased severity of symptoms.  
Again, the examiner did not diagnose PTSD.  

The RO issued a rating decision on November 4, 1976, that 
increased the rating for psychophysiological musculoskeletal 
reaction manifested by headaches to 30 percent, effective on 
October 6, 1976 (the date of the VA examination).  

The veteran underwent another VA neuropsychiatric examination 
in October 1978 that noted little change in the veteran's 
symptoms since the last examination.  Again, the examiner did 
not diagnose PTSD.  

The RO issued a rating decision in December 1978 that 
continued the current 30 percent rating for the service-
connected psychophysiological musculoskeletal reaction 
manifested by headaches.  

The veteran had a VA psychiatric examination in January 1982 
in which the examiner diagnosed the following: (1) 
psychophysiological musculoskeletal reaction manifested by 
headaches (service-connected), and (2) depression 
(nonservice-connected).  The examiner did not diagnose PTSD.  

The RO issued a rating decision in January 1982 that 
continued the current 30 percent rating for 
psychophysiological musculoskeletal reaction manifested by 
headaches.  

The veteran apparently reported to his United States Senator 
in August 1991 that his service-connected disability had 
become worse.  The Senator contacted the RO on August 22, 
1991, and the RO initiated a claim for increased rating on 
that date.  
 
In October 1991, in conjunction with the claim for increased 
rating, the RO received a report of a VA clinical psychiatric 
examination in October 1986 that diagnosed PTSD.  

Also in October 1991, the RO received a report of examination 
in November 1986 by Dr. C.B., a private psychiatrist, 
diagnosing dysthymic disturbance and depression superimposed 
on earlier chronic PTSD.  

The veteran had a VA psychiatric examination in November 1991 
that diagnosed moderate-to-severe PTSD.  Concurrently, a VA 
neurological examination diagnosed tension headaches, but 
otherwise neurological examination was completely normal.  

The RO issued a rating decision on February 4, 1992, that 
granted service connection for PTSD (formerly 
psychophysiological musculoskeletal reaction manifested by 
headaches).  The rating decision granted a 50 percent 
disability rating effective on August 22, 1991, the date of 
claim.  

The veteran filed an NOD in May 1992 that requested a higher 
rating for the service-connected PTSD, and requested an 
effective date of October 1986 for the disability. The RO 
issued an SOC in August 1992 that addressed the effective 
date of the 30 percent rating.  The veteran filed a 
substantive appeal in October 1992.  

The veteran testified before the RO's Decision Review Officer 
in November 1992.  In a rating decision in July 1993, the RO 
granted a temporary 100 percent rating for PTSD for the 
period October 10 to December 31, 1992 (inpatient treatment 
at Coatesville VA Medical Center) but continuing the current 
effective date and current 50 percent rating.  

On December 2, 1993, the RO issued a rating decision 
increasing the rating for PTSD to 100 percent, effective 
beginning on August 22, 1991 (the date of receipt of the 
claim for increase).  The decision was based on review of VA 
inpatient treatment records dated in July to September, 1993.  

The veteran testified in a hearing for the Board at the RO in 
August 1998.  The Board remanded the file in May 1999 for RO 
adjudication of the threshold issue of whether the veteran 
had filed a timely Substantive Appeal on the issue of an 
effective date earlier than August 22, 1991, for the 
assignment of a 100 percent disability rating for PTSD.  

In compliance with the remand, the RO issued an SSOC in 
November 1999 finding that the veteran had not submitted a 
timely appeal of the December 2, 1993 rating decision that 
granted a 100 percent rating effective on August 22, 1991.  

In March 2000, the Board issued a decision stating as a 
Conclusion of Law that the veteran did not submit a timely 
Substantive Appeal to perfect his appeal of the claim for an 
effective date prior to August 22, 1991 for the award of a 
total rating for PTSD.  The Board accordingly dismissed the 
veteran's appeal on that issue.  

The veteran filed his instant claim for an earlier effective 
date for the 100 percent rating in March 2002.  

In April 2003, the RO received correspondence stating that 
the veteran was seeking an effective date of 1976 for a total 
and permanent rating, based on (unspecified) CUE in 
(unspecified) prior rating decisions.  

The RO issued the rating decision on appeal in August 2003.  
The veteran submitted an NOD in November 2003 that alluded to 
"CUE" but did not cite any specific error(s) in any 
specific rating decision(s).  

The veteran's representative filed Written Brief 
Presentations in June 2005 and October 2006 listing two 
specific bases for CUE:

First, the veteran's representative asserted that the RO 
failed to properly develop the veteran's claim, in that VA 
medical providers had diagnosed the veteran with PTSD in 
1986.  Per the representative, if the claim had been properly 
developed, the veteran would have been granted service 
connection for PTSD in 1986 rather than August 1991.  

Second, the representative asserted that the RO's rating 
decision on February 4, 1992, erroneously merged the 
previously service-connected disability (psychophysiological 
musculoskeletal reaction manifested by headaches) with PTSD.  
Per the representative, the veteran should have continued to 
receive 30 percent for the service-connected 
psychophysiological musculoskeletal reaction manifested by 
headaches in addition to receiving 50 percent for PTSD.  


III.  Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).  

Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  

Even when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

As such, there is a presumption of validity that attaches to 
a final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

As noted, the veteran has advanced two specific theories of 
CUE: first, that the RO failed to properly develop a 
potential claim for PTSD in 1985-1986, and second, that the 
RO erroneously merged the previously service-connected 
disability (psychophysiological musculoskeletal reaction 
manifested by headaches) with PTSD.  

Each specific theory underlying an attack on a final decision 
would necessarily constitute a separate claim.  Andre v. 
West, 14 Vet. App. 7, 10 (2000).  Per the requirements of 
Andre, the Board will consider both of the veteran's 
arguments.  

In regard to the veteran's first theory, the service 
representative asserts that the RO should have developed a 
claim for PTSD as soon as the condition was diagnosed by VA 
in 1986.  

However, breach of duty to assist in development of the claim 
cannot serve as a basis for claiming CUE.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 
(1994).  

The Board also notes that the rating decision on February 4, 
1992, which granted service connection for PTSD effective in 
August 1991 (the date the claim was received), did consider 
the 1986 diagnosis, so it cannot be alleged that the correct 
facts, as they were known at the time, were not before the 
adjudicator.  

The veteran has not argued, and the record does not show, 
that the RO misapplied the law as it existed at the time.  

In regard to the second theory, review of the file shows that 
VA medical examinations consistently diagnosed 
"psychophysiological musculoskeletal reaction manifested by 
headaches" as a single disability until November 1991, at 
which time a VA psychiatrist diagnosed PTSD and a VA 
neurologist diagnosed tension headaches but no other 
neurological deficit.  

The RO's rating decision in February 1992 asserted that the 
veteran's headaches were "part and parcel" of the PTSD; the 
rating decision combined the two disabilities and assigned a 
50 percent rating.  

On review, the RO's decision that the headaches were "part 
and parcel" of the PTSD was arguably not supported by 
anything in the November 1991 VA psychiatric examination 
report, and the "error" cited by the veteran appears to be 
that the RO improperly evaluated the medical evidence, 
including that report.  

However, the Board notes that to simply allege that previous 
adjudications improperly weighed and evaluated evidence 
cannot rise to the stringent standard of CUE; see Fugo, 6Vet. 
App. at 43-44.  

The veteran has not demonstrated, and the record does not 
show, that there was any actual error of law or fact in the 
RO's action combining the two disabilities in a single 
rating.  

The veteran's appropriate form of redress in this situation 
was to file an appeal, and in fact the veteran did file an 
NOD.  As noted above, however, the Board found in March 2000 
that the veteran failed to file a substantive appeal.  

Under these circumstances, the Board finds that the veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, and than, but 
for the alleged error, the outcome would have been different.  

The Board accordingly finds that the previous RO ratings 
decisions in February 1992 and December 1993 did not contain 
CUE.  

The benefit-of-the-doubt doctrine is not applicable to claims 
for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b).  




ORDER

An effective date prior to August 22, 1991, for an award of a 
100 percent rating for the service-connected post-traumatic 
stress disorder (PTSD) is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


